DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/US18/037684 filed 15 June 2018. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/552,482 filed 31 August 2017.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Mork on 21 January 2022.

The application has been amended as follows. Note, only the first several lines of the claim are reproduced: 
1. (currently amended) A film forming composition that can produce a tack free surface comprising: (I) a hydrosilylation reaction product of: (a) a silicone resin having 1R22SiO1/2)w(R1R2SiO2/2)x(R2SiO3/2)y(SiO4/2)z, wherein R2 is vinyl or a C1 to C10 hydrocarbon group free of aliphatic unsaturation,…

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are a composition comprising a hydrosilylation reaction a) a silicone resin, b) a polyether, c) an SiH functional organopolysiloxane, d) a hydrosilylation catalyst, and e) a solvent wherein the composition also comprises a silicon resin. Hydrosilylation products from resins, including from MQ resins, is known in the art such as in Kilgour et al. (US 5,760,116) and Lin (US 2010/0158824). However, the art does not teach or suggest a polyether compound of the formula of b) in the claims wherein both R groups are aliphatic unsaturated hydrocarbon groups and wherein the compound comprises an ether in between the unsaturations. As such, the claims as amended above are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613